        Case 2:19-cv-00072-WHA-CSC Document 46 Filed 02/11/21 Page 1 of 1




                     IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JUSTIN WYKOFF, Reg. No. 12248-028,)
                                  )
      Petitioner,                 )
                                  )
v.                                )  CASE NO. 2:19-cv-0072-WHA-CSC
                                  )
WALTER WOODS, Warden, et. al.,    )
                                  )
     Respondents.                 )
                                  )
                               ORDER

   Before the court is the Magistrate Judge’s Report and Recommendation filed January

21, 2021 (Doc. 45) to which no objections have been filed. Based upon an independent

and de novo review of the Recommendation, see 28 U.S.C. § 636(b), it is ORDERED

that:

1. The Recommendation of the Magistrate Judge is ADOPTED;

2. The 28 U.S.C. § 2241 petition for habeas corpus relief filed by the petitioner be

   dismissed as Moot because a favorable decision on the merits would not entitle him to

   any relief;

3. Judgment is entered in favor of the respondents and against the petitioner;

4. This case is DISMISSED with prejudice;

   A separate Final Judgment will be entered in accordance with this order.

        Done this 11th day of February, 2021.

                                   /s/ W. Harold Albritton           .
                                   SENIOR UNITED STATES DISTRICT JUDGE
